DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For any amendment filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application), in order to facilitate consideration of the amendment,
 

Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 11 November 2021, cancelling claims 16-18 and adding claims 27-33.  Therefore, claims 19-33 are now pending.  Of these, claims 19, 27 and 31 are independent.


Response to Arguments
Applicant's arguments in Remarks, filed 11 November 2021, have been considered but they are not persuasive.
In response to the arguments on page 11 of Remarks, with reference to Fig. 8 of Pellizzer, those lines 820 coupled to 840 via 850 and having portions that extend along the y-direction, and the “first conductive extensions” in claim 19 are associated with those extensions of 840 coupled to 820 via 850 and having portions that extend along the x-direction from the array portion.  As such, the “first vertical interconnects” in claim 19 are associated with those interconnects 850 that couple the “first conductive lines” (as described above) to the “first conductive extensions” (as described above).  No further distinguishing details are clearly recited in the claim.
A similar response also applies to “second conductive lines”, “second conductive extensions” and “second vertical interconnects” in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-21 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0239512 A1 (“PELLIZZER”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 19, PELLIZZER discloses an integrated assembly, comprising: 
a base (e.g., including 820 in Fig. 8) comprising first circuitry (e.g., with reference to paragraph [0026] “Word line drivers 212 may be located substantially within a footprint of the active array, under the memory cells…”, or paragraph [0026] “Digit line drivers 214 may also be located substantially within the foot print of the active array, under the memory cells…” and paragraph [0020] “within the shared footprint with a memory array… sense amplifiers… sense circuitry”); 
first conductive lines associated with the base (e.g., 820 in Fig. 8 that are coupled to 840 via 850 and have portions extending along the y-direction, associated with one of word lines and digit lines, with reference to paragraph [0070] “While the illustrated example is discussed in terms of word lines, the skilled artisan will appreciate that the socket scheme is equally applicable to digit lines of multi-deck memory arrays”; also, with reference to the regions 222 or 224 in Fig. 2B and the regions 322 or 332 in Figs. 3B and 3C on the opposite sides of an array foot print) and extending to the first circuitry (e.g., extending to the corresponding circuitry, with reference to paragraphs [0026] and [0020] above); 
second conductive lines associated with the base (e.g., similar to 820 in Fig. 8 that are coupled to 810 via 830 and have portions extending along the y-direction, associated with the one of word lines and digit lines, but on the other side of “the foot print of the active array”, with reference to paragraphs [0026] and [0020] above; also, with reference to the regions 222 or 224 in Fig. 2B and the regions 322 or 332 in Figs. 3B and 3C being on the opposite sides of an array foot print) and extending to the first circuitry (e.g., extending to the corresponding circuitry, with reference to paragraphs [0026] and [0020] above); the second conductive lines being on an opposing side of the first circuitry relative to the first conductive lines (since they are on the other side of “the foot print of the active array”, with reference to paragraphs [0026] and [0020] above; also, with reference to the regions 222 or 224 in Fig. 2B and the regions 322 or 332 in Figs. 3B and 3C being on the opposite sides of an array foot print); the first and second conductive lines extending along a first direction (e.g., the portions of 820 extending along the y-direction); 
a first deck (e.g., associated with 840 in Fig. 8) over the base (that includes 820) and comprising a first array of first memory cells (e.g., coupled to 840 and on the left or right side of 800; also, with reference to 202, 302 in Figs. 2B and 3B); 
a second deck (e.g., associated with 810 in Fig. 8) over the first deck (associated with 840) and comprising a second array of second memory cells (e.g., coupled to 810 and on the left or right side of 800; also, with reference to 202, 302 in Figs. 2B and 3B); 
third conductive lines (e.g., within the memory array on the left or right side of 800 in Fig. 8 and coupled to 840, associated with the one of word lines and digit lines) along the first deck (associated with 840) and associated with the first array (associated with 840); 
fourth conductive lines (e.g., within the memory array on the left or right side of 800 in Fig. 8 and coupled to 810, associated with the one of word lines and digit lines) along the second deck (associated with 810) and associated with the second array (associated with 810); 
first conductive extensions (e.g., 840 in Fig. 8, associated with the one of word lines and digit lines) along the first deck (associated with 840) and extending outwardly from the third (that are within the memory array on the left or right side of 800 in Fig. 8 and coupled to 840) along a second direction which crosses the first direction (the portions of 840 in Fig. 8, extending along the x-direction); 
second conductive extensions (e.g., 810 in Fig. 8, associated with the one of word lines and digit lines) along the second deck (associated with 810) and extending outwardly from the fourth conductive lines (that are within the memory array on the left or right side of 800 in Fig. 8 and coupled to 810) along the second direction (the portions of 810 in Fig. 8, extending along the x-direction); 
first vertical interconnects (e.g., 850 in Fig. 8, associated with the one of word lines and digit lines) extending from the first deck (associated with 840) to the base (that includes 820) and coupling the first conductive lines (820 that are coupled to 840 via 850 and have a portion extending along the y-direction) to the first conductive extensions (840); each of the first vertical interconnects coupling one of the first conductive lines to one of the first conductive extensions (each 850 couples one 820 to one 840); each of the first conductive lines being coupled with only one of the first conductive extensions (each of 820 that are coupled to 840 via 850 is coupled with only one 840); and 
second vertical interconnects (e.g., similar to 830 in Fig. 8, associated with the one of word lines and digit lines, but on the other side of “the foot print of the active array”, with reference to paragraphs [0026] and [0020] above; also, with reference to the regions 222 or 224 in Fig. 2B and the regions 322 or 332 in Figs. 3B and 3C being on the opposite sides of an array foot print) extending from the second deck (associated with 810) to the base (that includes 820) and coupling the second conductive lines (similar to 820 that are coupled to 810 via 830 and have a portion extending along the y-direction, but on the other side of “the foot print of the active array”, with reference to paragraphs [0026] and [0020] above; also, with reference to the regions 222 or 224 in Fig. 2B and the regions 322 or 332 in Figs. 3B and 3C being on the opposite sides of an array foot print) to the second conductive extensions (810); each of the second vertical interconnects coupling one of the second conductive lines to one of the second conductive extensions (each 830 couples one 820 to one 810); each of the second conductive lines being coupled with only one of the second conductive extensions (each of 820 that are coupled to 810 via 830 is coupled with only one 810).

Regarding claim 20, PELLIZZER discloses the integrated assembly of claim 19 wherein the first circuitry is sense-amplifier-circuitry, and wherein the third and fourth conductive lines are digit-lines (e.g., with reference to paragraph [0070] “While the illustrated example is discussed in terms of word lines, the skilled artisan will appreciate that the socket scheme is equally applicable to digit lines of multi-deck memory arrays” and paragraph [0020] “within the shared footprint with a memory array… sense amplifiers… sense circuitry”, thus digit lines and corresponding sense-amplifier-circuitry).

Regarding claim 21, PELLIZZER discloses the integrated assembly of claim 19 wherein the first circuitry is wordline-driver-circuitry, and wherein the third and fourth conductive lines are wordlines (e.g., with reference to paragraph [0069] “word lines” and paragraph [0026] “Word line drivers 212 may be located substantially within a footprint of the active array, under the memory cells”, thus wordlines and corresponding wordline-driver-circuitry).

Regarding claims 25 and 26, PELLIZZER discloses the integrated assembly of claim 19 wherein the base comprises second circuitry in addition to the first circuitry; one of the first and second circuitries being sense-amplifier-circuitry and the other being wordline circuitry (e.g., with reference to paragraph [0026] “Word line drivers 212 may be located substantially within a footprint of the active array, under the memory cells” and paragraph [0026] “Digit line drivers 214 may also be located substantially within the foot print of the active array, under the memory cells” and paragraph [0020] “within the shared footprint with a memory array… sense amplifiers… sense circuitry”); and comprising: 
fifth conductive lines associated with the base and extending to the second circuitry (similar to “first conductive lines” in claim 19, but associated with the other of word lines and digit lines, with reference to paragraph [0070] “While the illustrated example is discussed in terms of word lines, the skilled artisan will appreciate that the socket scheme is equally applicable to digit lines of multi-deck memory arrays”); 
sixth conductive lines associated with the base and extending to the second circuitry; the sixth conductive lines being on an opposing side of the second circuitry relative to the fifth conductive lines; the fifth and sixth conductive lines extending along the second/ first direction (similar to “second conductive lines” in claim 19, but associated with the other of word lines and digit lines; here, 820 in Fig. 8 that are coupled to 810 via 830 have portions that extend along the second/ first direction); 
seventh conductive lines along the first deck and associated with the first array (similar to “third conductive lines” in claim 19, but associated with the other of word lines and digit lines); 
(similar to “fourth conductive lines” in claim 19, but associated with the other of word lines and digit lines); 
third conductive extensions along the first deck and extending outwardly from the seventh conductive lines along the first/ second direction (similar to “first conductive extensions” in claim 19, but associated with the other of word lines and digit lines; here, 840 in Fig. 8 includes portions that extend along the first/ second direction); 
fourth conductive extensions along the second deck and extending outwardly from the eighth conductive lines along the first/ second direction (similar to “second conductive extensions” in claim 19, but associated with the other of word lines and digit lines; here, 810 in Fig. 8 includes portions that extend along the first/ second direction); 
third vertical interconnects extending from the first deck to the base and coupling the fifth conductive lines to the third conductive extensions; each of the third vertical interconnects coupling one of the fifth conductive lines to one of the third conductive extensions; each of the fifth conductive lines being coupled with only one of the third conductive extensions (similar to “first vertical interconnects” in claim 19, but associated with the other of word lines and digit lines); and 
fourth vertical interconnects extending from the second deck to the base and coupling the sixth conductive lines to the fourth conductive extensions; each of the fourth vertical interconnects coupling one of the sixth conductive lines to one of the fourth conductive extensions; each of the sixth conductive lines being coupled with only one of the fourth conductive extensions (similar to “second vertical interconnects” in claim 19, but associated with the other of word lines and digit lines).

-------------------------------
Claims 27-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0170520 A1 (“ZHANG”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 27, ZHANG discloses an integrated assembly, comprising: 
a base (e.g., including 0R and 0s in Fig. 7AA, with reference to the base 10 in Fig. 2A; also, with reference to 0s in Fig. 1A) comprising first circuitry (e.g., within 0s in Fig. 7AA, coupled to 20act1 and 20act1' in Fig. 7AA); 
first conductive lines associated with the base (e.g., 0r2 in Fig. 7AA, as applied to 20a and 20b in Fig. 1A) and extending to the first circuitry (e.g., 0r2 in Fig. 7AA extending to 20act1); 
second conductive lines associated with the base (e.g., 0r4 in Fig. 7AA, as applied to 20a' and 20b' in Fig. 1A) and extending to the first circuitry (e.g., 0r4 in Fig. 7AA extending to 20act1'); 
the first and second conductive lines extending along a first direction (e.g., 0r2 and 0r4 in Fig. 7AA extending along the x-direction); 
(e.g., associated with 20a and 30a in Fig. 7AA, with reference to 100 in Fig. 1A) and comprising a first array of first memory cells (e.g., at the intersections of 20a, 20b, 30a and 30b in Fig. 1A); 
a second deck over the first deck (e.g., associated with 20a' and 30a' in Fig. 7AA, with reference to 200 in Fig. 1A) and comprising a second array of second memory cells (e.g., at the intersections of 20a', 20b', 30a' and 30b' in Fig. 1A); 
third conductive lines along the first deck and associated with the first array (e.g., the array portions of 20a and 20b in Fig. 1A, with reference to the array portion of 20a in Fig. 7AA); 
first conductive extensions along the first deck (e.g., the extension portions of 20a and 20b in Fig. 1A, with reference to the extension portion of 20a in Fig. 7AA extending from the array portion of 20a to 20av), an entirety of the structures of the first conductive extensions comprise a single straight line (e.g., the straight line extension portion of 20a in Fig. 7AA extending from the array portion of 20a to 20av, as applied to 20a and 20b in Fig. 1A); 
second conductive extensions along the second deck (e.g., the extension portions of 20a' and 20b' in Fig. 1A, with reference to the extension portion of 20a' in Fig. 7AA extending from the array portion of 20a' to 20av'); 
first vertical interconnects extending from the first deck to the base (e.g., including 20av and 20bv in Fig. 1A, with reference to 20av in Fig. 7AA) and coupling the first conductive lines to the first conductive extensions (e.g., coupling the extension portion of 20a to 0r2 in Fig. 7AA, as applied to 20av and 20bv in Fig. 1A); and 
second vertical interconnects extending from the second deck to the base (e.g., including 20av' and 20bv' in Fig. 1A, with reference to 20av' in Fig. 7AA) and coupling the second conductive lines to the second conductive extensions (e.g., coupling the extension portion of 20a' to 0r4 in Fig. 7AA, as applied to 20av' and 20bv' in Fig. 1A).

Regarding claim 28, ZHANG discloses the integrated assembly of claim 27 wherein an entirety of the structures of the second conductive extensions comprises a single straight line (e.g., the straight line extension portion of 20a' in Fig. 7AA extending from the array portion of 20a' to 20av', as applied to 20a' and 20b' in Fig. 1A).

Regarding claim 29, ZHANG discloses the integrated assembly of claim 27 wherein the first and second conductive extensions (e.g., for the embodiment of Fig. 6CA, the y-direction extension portions of 20a and 20b in Fig. 6CA, as applied to 20a, 20b, 20a' and 20b' in Fig. 1A) extend along a second direction which crosses the first direction (e.g., extend along the y-direction which crosses the x-direction).

Regarding claim 30, ZHANG discloses the integrated assembly of claim 27 wherein the first and third conductive lines are on a same pitch as one another (e.g., 0r2 in Fig. 7AA, as applied to 20a and 20b in Fig. 1A, are on a same pitch as the array portions of 20a and 20b, with reference to the array portion of 20a in Fig. 7AA and with reference to Fig. 6AB).


Regarding independent claim 31, ZHANG discloses an integrated assembly, 
a base (e.g., including 0R and 0s in Fig. 7AA, with reference to the base 10 in Fig. 2A; also, with reference to 0s in Fig. 1A) comprising first circuitry (e.g., within 0s in Fig. 7AA, coupled to 20act1 and 20act1' in Fig. 7AA); 
a set of first conductive lines associated with the base (e.g., 0r2 in Fig. 7AA, as applied to 20a and 20b in Fig. 1A, with reference to the right side of 10 in Fig. 2A) and extending to the first circuitry (e.g., 0r2 in Fig. 7AA extending to 20act1); 
a set of second conductive lines associated with the base (e.g., 0r4 in Fig. 7AA, as applied to 20a' and 20b' in Fig. 1A, with reference to the right side of 10 in Fig. 2A) and extending to the first circuitry (e.g., 0r4 in Fig. 7AA extending to 20act1'), entire structures of the set of the second conductive lines are parallel with entire structures of the set of the first conductive lines (e.g., the structures of 0r4 in Fig. 7AA are parallel with the structures of 0r2); 
a first deck over the base (e.g., associated with 30a and 20a in Fig. 7AA, with reference to 100 in Fig. 1A) and comprising a first array of first memory cells (e.g., at the intersections of 20a, 20b, 30a and 30b in Fig. 1A); 
a second deck over the first deck (e.g., associated with 30a' and 20a' in Fig. 7AA, with reference to 200 in Fig. 1A) and comprising a second array of second memory cells (e.g., at the intersections of 20a', 20b', 30a' and 30b' in Fig. 1A); 
first conductive extensions along the first deck (e.g., the extension portions of 20a and 20b in Fig. 1A, with reference to the extension portion of 20a in Fig. 7AA extending from the array portion of 20a to 20av); 
second conductive extensions along the second deck (e.g., the extension portions of 20a' and 20b' in Fig. 1A, with reference to the extension portion of 20a' in Fig. 7AA extending from the array portion of 20a' to 20av'); 
first vertical interconnects extending from the first deck to the base (e.g., including 20av and 20bv in Fig. 1A, with reference to 20av in Fig. 7AA) and coupling the set of first conductive lines to the first conductive extensions (e.g., coupling the extension portion of 20a to 0r2 in Fig. 7AA, as applied to 20av and 20bv in Fig. 1A); and 
second vertical interconnects extending from the second deck to the base (e.g., including 20av' and 20bv' in Fig. 1A, with reference to 20av' in Fig. 7AA) and coupling the set of the second conductive lines to the second conductive extensions (e.g., coupling the extension portion of 20a' to 0r4 in Fig. 7AA, as applied to 20av' and 20bv' in Fig. 1A).

Regarding claim 32, ZHANG discloses the integrated assembly of claim 31 further comprising a set of third conductive lines associated with the base (e.g., similar to 0r2 in Fig. 7AA but at the opposite side of the base, with reference to the left side of 10 in Fig. 2A, as applied to 20a and 20b in Fig. 1A) and extending to the first circuitry (e.g., similar to 0r2 in Fig. 7AA extending to 20act1 but at the opposite side of the base, with reference to the left side of 10 in Fig. 2A), entire structures of the set of the third conductive lines are parallel with entire structures of the set of the first conductive lines (e.g., the structures similar to that of 0r2 in Fig. 7AA but at the opposite side of the base, with reference to the left side of 10 in Fig. 2A, are parallel with the structures of 0r2).

Regarding claim 33, ZHANG discloses the integrated assembly of claim 31 further (e.g., similar to 0r4 in Fig. 7AA but at the opposite side of the base, with reference to the left side of 10 in Fig. 2A, as applied to 20a' and 20b' in Fig. 1A) and extending to the first circuitry (e.g., similar to 0r4 in Fig. 7AA extending to 20act1' but at the opposite side of the base, with reference to the left side of 10 in Fig. 2A), entire structures of the set of the fourth conductive lines are parallel with entire structures of the set of the first conductive lines (e.g., the structures similar to that of 0r4 in Fig. 7AA but at the opposite side of the base, with reference to the left side of 10 in Fig. 2A, are parallel with the structures of 0r2).


Allowable Subject Matter
Claims 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
See the previous Office action dated 29 September 2021 for details.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection (related to the amendment) presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
To request an interview, the applicant is advised to use the online USPTO Automated Interview Request (AIR) Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824